Citation Nr: 9911293	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-06 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for head trauma 
residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from August 
15, 1983 to October 4, 1983.  

The case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1997 by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection was 
denied for the purported disabilities identified above.

The issue of service connection for a hearing impairment will 
be addressed below in the section entitled "Remand."


FINDING OF FACT


Current residuals of purported inservice head trauma are not 
shown. 


CONCLUSION OF LAW

A claim for service connection for head trauma residuals is 
not well grounded.  38 C.F.R. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that 

each claim is plausible.  If he or she has not, the appeal 
fails as to that claim, and the Board is under no duty to 
assist him or her in any further development of that claim, 
since such development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  See also Caluza v. Brown, 7 Vet. App. 498 (1995), 
wherein the United States Court of Veterans Appeals, now the 
United States Court of Appeals for Veterans Claims (Court), 
held that a well grounded claim requires evidence of a 
current disability, an inservice disability, and a nexus or 
link between the two.  In the instant case the evidence does 
not demonstrate that the disability claimed by the veteran 
(specifically, residuals of head trauma) is currently shown.  
Since service connection cannot be granted for a disability 
that is not shown to be manifested, the Board must 
accordingly find that the claim for service connection for 
head trauma residuals is not well grounded and therefore must 
be denied, pursuant to the decision of the Court in Edenfield 
v. Brown, 8 Vet. App. 384 (1995).  See also Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), and Brammer v. Derwinski, 
3 Vet App. 223 (1992).

The only evidence contained in the record associated 
specifically with head trauma is the veteran's claim that he 
received a head injury when a telephone attached to a chain 
used in a training exercise to cross a stream hit him in the 
head.  The service medical records (SMRs) do not show any 
treatment for a head injury while in service.  Furthermore, 
the evidence does not show that the veteran was ever 
diagnosed with or received treatment for head trauma 
residuals, or any problems that can be attributed to head 
trauma, after discharge.   

The Board notes that the veteran makes a claim for hearing 
impairment in addition to his claim for head trauma.  The 
records pertaining to the presence of hearing disability, 
while indicative of the veteran's level of impairment, do not 
show that he received any inservice trauma to his head, or 
indicate that current hearing loss is etiologically related 
to any such head trauma.  

The Board is of the opinion that the evidence does not show 
any residual problems or disability associated with head 
trauma.  The only evidence presented is the 

reporting of the veteran of a training injury to his head.  
While the veteran is competent to report his symptoms and 
observations, in the absence of evidence indicating that he 
has the medical knowledge or training requisite for the 
rendering of clinical opinions, the Board must find that his 
contentions with regard to actual presence of residuals of 
head trauma to be of no probative value.

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for residuals of head trauma could be granted, as required 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claim for 
residuals of head trauma is not well grounded and is 
therefore denied, in accordance with the Court's decision in 
Edenfield.

The Board notes that the Court has held that, when a claimant 
fails to submit a well grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete his or her application, in circumstances 
in which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995);  see 
also Epps v. Brown, 9 Vet. App. 341 (1996) and McKnight v. 
Gober, 131 F. 3d 1483 (Fed. Cir. 1997) (per curiam). The 
Board also notes that its duty to assist the veteran in the 
development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.  The evidence does not show the 
existence of any additional evidence.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection, at any 
time.



ORDER

A claim for service connection for head trauma residuals is 
not well grounded, and is accordingly denied.


REMAND

The veteran also claims that he suffers from service 
connected hearing loss.  The records indicate that he had an 
audiometric test upon entering the Army National Guard in 
April 1983 that appears to show mild hearing impairment.  
After several weeks of active duty for training status, he 
had another audiometer test in September 1983 with results 
that differed drastically from the prior test at which time 
the audiologist determined that the impairment existed prior 
to service.   

After a review of the record, it is the opinion of the Board 
that additional development of the evidence would be helpful.  
In particular, the Board believes that the report of a VA 
examination, along with a review of the veteran's SMRs by a 
VA audiologist, would be probative.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be accorded a VA 
audiometric examination.  The examiner 
should identify the nature of any current 
hearing impairment.  If hearing loss is 
shown on examination of such severity as 
to constitute a disability for VA 
purposes, in accordance with 38 C.F.R. 
§ 3.385, the examiner should then review 
the veteran's SMRs to ascertain whether 
the degree of hearing loss shown in 
September 1983 represented the 

level of hearing loss shown prior to 
service, or whether there was inservice 
aggravation of a pre-service impairment.  
The veteran's claims folder is to be 
furnished to the examiner, prior to his 
or her examination of the veteran, for 
review and referral.  The Board would 
also ask that the examiner take into 
account the audiometric tests of April 
1983 and September 1983 when rendering an 
opinion.  All findings, and the reasons 
and bases therefor, are to be set forth 
in a clear, comprehensive and legible 
manner on the examination report.

2.  The RO should advise the veteran and 
his representative that additional 
evidence may be submitted on behalf of 
the veteran's claim while his case is in 
remand status.

3.  Upon completion of the foregoing, the 
RO should review the claim, and determine 
whether service connection for a hearing 
loss disability can now be granted.  In 
so doing, the RO should also consider the 
question of whether service connection 
for hearing loss disability on a 
secondary basis, raised by the veteran 
but not addressed by the RO, is 
appropriate.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, as appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 

development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence.  No 
inferences as to the ultimate disposition of this case should 
be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

